Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CPA STATUS ACCEPTABLE
The request filed on 1/26/2022 for a Continued Prosecution Application (CPA) under 37 CFR 1.53(d) based on parent Application No. 29/670,114 is acceptable and a CPA has been established. An action on the CPA follows.
EXAMINER’S COMMENT
An examiner’s comment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.Lined Through IDS Reference
Lined Through IDS References of 12/14/2021
The reference on the Information Disclosure Statement filed on 12/14/2021 has been lined through to avoid a duplication of references by applicant.  No further action by the applicant is necessary in regard to this IDS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN GOODWIN whose telephone number is (571)272-6023. The examiner can normally be reached M - F: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A GOODWIN/             Primary Examiner, Art Unit 2916